Marshall, Chief Justice.
The parties admit that the plaintiff owns the lands on his side and the defendant owns the lands on her side up to the true and correct dividing line between their adjoining lands. “ ‘The Court of Appeals and not this court has jurisdiction of cases involving the location of disputed land lines.’ [Cit.] ” Colley v. Dillon, 247 Ga. 4 (273 SE2d 606) (1981). The judgment appealed from having established the proper location of the boundary line, the injunction against the maintaining of any fence inconsistent with said line is merely ancillary, and does not afford a basis for jurisdiction of this Court. Krystal Co. v. Carter, 256 Ga. 43 (2) (343 SE2d 490) (1986) and cits. “Because this case is not one ‘respecting title to land’ but involves only the proper location of a boundary line between adjoining property owners, it is transferred to the Court of Appeals.” Mays v. Daniels, 254 Ga. 694 (335 SE2d 297) (1985) and cits.

Transferred to the Court of Appeals.


All the Justices concur.

Charles Crawford, for appellee.